Pee Cubiam.
This is a motion to retax the costs in No. 217, October term, 1935. From all that appears, the costs have been properly taxed, but it also appears that the employe paid $263.01 for the use of twenty copies of the state of the ease in order to prosecute his appeal to the Court of Errors and *662Appeals. The record had been prepared by the employer for use in the Supreme Court. If this payment is not credited upon the judgment, the employe not only pays the total cost of the record but the employer is further enriched to the extent of $263.01 already paid by the employe for the use of the state of the case. This sum of money should be credited on the judgment in order to prevent unjust enrichment. And such will be the order of the court.